EXHIBIT 10.6

 

THE CONAGRA 1990 STOCK PLAN

 

ARTICLE I

 

NAME AND PURPOSE

 

1.1           NAME. The name of the plan shall be The ConAgra 1990 Stock Plan
(“Plan”).

 

1.2                                 PURPOSE. The purpose of the Plan is to
enable Employees and Directors to share in the growth and prosperity of the
Company by encouraging stock ownership by Employees and Directors and to assist
the Company to obtain and retain key management personnel. Incentive Stock
Options, Nonqualified Stock Options, Restricted Shares, bargain stock, Stock
Appreciation Rights, bonuses of Company Stock and other types of stock awards
and cash may be granted under this Plan.

 

ARTICLE II

 

DEFINITIONS

 

2.1           “Board” means the Board of Directors of the Company.

 

2.2                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.3                                 “Committee” shall mean the Compensation
Committee of the Board.

 

2.4                                 “Company” means ConAgra, Inc., a Delaware
corporation.

 

2.5                                 “Company Stock” means shares of common stock
issued by the Company.

 

2.6                                 “Director” means any person who is a member
of the Board.

 

2.7                                 “Employee” means any person employed by the
Employer or a Subsidiary.

 

2.8                                 “Employer” means the Company.

 

2.9                                 “Incentive Stock Option” means any option
granted to a Participant under the Plan, which the Committee intends at the time
it is granted, to be an incentive stock option within the meaning of Section
422A of the Code.

 

2.10                           “Nonqualified Stock Option” means any stock
option granted under the Plan which is not an Incentive Stock Option.

 

2.11                           “Optionee” is any Employee who is granted options
under the Plan.

 

2.12                           “Participant” shall mean any Employee or Director
who meets the requirements for Participation in the Plan as described in Article
III.

 

2.13                           “Qualifying Stock” means Company Stock which has
been owned by the Employee for at least six months prior to the date of exercise
and has not been used in a stock-for-stock swap transaction within the preceding
six months.

 

2.14                           “Subsidiary” means a corporation which is a
“subsidiary corporation” as defined in section 425 of the Code.

 

118

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                                 ELIGIBILITY. Every Employee and Director
shall be eligible to become a Participant in the Plan.

 

3.2                                 PARTICIPATION. The Employees who shall
participate in the Plan and thereby be eligible to receive awards shall be such
key Employees and Directors as the Committee shall select from time to time. The
Committee shall determine the number of and the combination of stock options,
restricted stock, stock appreciation rights and other stock awards granted.

 

3.3                                 DIRECTOR PARTICIPATION. Non-Employee
Directors shall be granted annually a Nonqualified Stock Option for 3,000 shares
of Company Stock. In addition, Non-Employee Directors shall be granted annually
600 shares of Company Stock; such shares shall be issued without cost to each
Non-Employee Director from the Company’s treasury shares.

 

The Nonqualified Stock Options and shares of Company Stock described in this
Section 3.3 shall be granted each year immediately following the annual
stockholders’ meeting of the Company. The Nonqualified Stock Options and shares
of Company Stock shall be granted to those persons who are Directors immediately
following such meeting. Directors are not eligible to receive any other Benefit
under the Plan.

 

The number of shares referred to in this Section 3.3 shall be properly adjusted
if the number of issued shares shall be increased or reduced by change in par
value, combination, split-up, reclassification, distribution of a dividend
payable in stock, or the like.

 

ARTICLE IV

 

TYPES OF BENEFITS

 

Benefits under the Plan (“Benefits”) may be granted in any one or any
combination of (a) Incentive Stock Options; (b) Nonqualified Stock Options; (c)
stock appreciation rights; (d) restricted stock awards; (e) bargain purchase of
common stock; (f) bonuses of common stock; (g) any other form of stock benefit;
or (h) cash.

 

Without limiting the Committee’s authority, the Committee may: (a) make the
grant of Benefits conditional upon an election by a Participant to defer payment
of a portion of his salary; (b) give a Participant a choice between two Benefits
or combination of Benefits; (c) award Benefits in the alternative so that
acceptance of or exercise of one Benefit cancels the right of a Participant to
another; and (d) award Benefits in any combination or combinations and subject
to any condition or conditions consistent with, the terms of the Plan that the
Committee in its sole discretion may determine.

 

ARTICLE V

 

SHARES SUBJECT TO PLAN

 

The total number of shares for which options may be granted under this Plan
shall not exceed in the aggregate 6,000,000 shares; provided, if the merger of
the Company and Beatrice Company, as reflected in the Agreement and Plan of
Merger dated as of June 7, 1990, is consummated, such aggregate number shall be
7,200,000 shares. This number shall be appropriately adjusted if the number of
issued shares shall be increased or reduced by change in par value, combination,
split-up, reclassification, distribution of a dividend payable in

 

119

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

stock, or the like. The shares issued under the Plan may be authorized and
unissued shares or treasury shares.

 

In the event that any outstanding option, restricted stock or other Benefit
issued pursuant to the Plan shall expire or terminate, the shares allocable to
the unexercised or forfeited portion of such Benefit may again be subject to an
award under the Plan. In addition, any shares which are used for the full or
partial payment of the purchase price (or applicable withholding taxes) for
shares with respect to which an option is exercised may again be used for an
award under the Plan.

 

ARTICLE VI

 

OPTIONS

 

The Committee from time to time may grant Incentive Stock Options and
Nonqualified Stock Options. Each option agreement between the Company and the
Participant shall be in such form and shall contain such provisions as the
Committee from time to time shall deem appropriate. Option agreements need not
be identical. The option agreements shall specify whether or not an option is an
Incentive Stock Option.

 

The terms of Incentive Stock Options granted shall include the following:

 

(a)           The option price shall be fixed by the Committee in good faith,
but in no event be less than 100% of the fair market value of the shares subject
to the option on the date the option is granted.

 

(b)           The Committee shall fix the term or duration of all Incentive
Stock Options issued under this Plan provided that such term shall not exceed
ten years after the date on which the option was granted and shall not extend
beyond the Optionee’s employment with the Company.  The Committee shall also set
the date or dates on, or after which, each option may be exercised.

 

(c)           The aggregate fair market value, determined as of the time the
Incentive Stock Option is granted, of the stock which may become exercisable for
the first time by any Employee during any calendar year shall not exceed
$100,000.

 

(d)           Each Incentive Stock Option agreement (and amendments) shall
contain such terms and provisions, consistent with the requirements of this
Plan, as the Committee in its discretion shall determine, including without
limitation such terms and provisions as shall be requisite to cause the options
to qualify as Incentive Stock Options.

 

Options and similar Benefits (including Stock Appreciation Rights) shall not be
transferable otherwise than by will or the laws of descent and distribution, and
during the Participant’s lifetime, such a Benefit shall be exercisable only by
the Participant.

 

Notwithstanding any other provisions of the Plan, no Incentive Stock Option
shall be granted to an Employee who, at the time the option is granted, owns
stock representing more than ten percent of the total combined voting power of
all classes of stock of the Employer. This stock ownership limitation will not
apply if the option price is at least 110 percent of the fair market value (at
the time the option is granted) of the stock subject to the option, and the
option by its terms is not exercisable more than five years from the date it is
granted.

 

The Committee may grant a replacement option (a “Replacement Option”) to any
Employee who exercises all or part of an option granted under this Plan

 

120

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

using Qualifying Stock as payment for the purchase price. A Replacement Option
shall grant to the Employee the right to purchase, at the fair market value as
of the date of said exercise and grant, the number of shares of stock equal to
the sum of the number of whole shares (i) used by the Employee in payment of the
purchase price for the option which was exercised and (ii) used by the Employee
in connection with applicable withholding taxes on such transaction. A
Replacement Option may not be exercised for six months following the date of
grant, and shall expire on the same date as the option which it replaces.

 

ARTICLE VII

 

RESTRICTED SHARES

 

The Committee from time to time may award restricted shares (“Restricted
Shares”) to any Participant in the Plan. Each Participant who is awarded
Restricted Shares shall enter into an agreement with the Company in a form
specified by the Committee agreeing to the terms and conditions of the award and
such other matters consistent with the Plan as the Committee in its sole
discretion shall determine.

 

Restricted Shares awarded to Participants may not be sold, transferred, pledged
or otherwise encumbered during the restricted period commencing on the date of
the award and ending at such later date as the Committee may designate at the
time of the award. The Participant shall have the entire beneficial ownership
and all rights and privileges of a shareholder with respect to Restricted Shares
awarded to him, including the right to receive dividends and the right to vote
such Restricted Shares.

 

The Committee may provide any other terms or conditions with regard to
Restricted Shares that it deems appropriate. Restricted Shares and agreements
related thereto need not be identical.

 

ARTICLE VIII

 

STOCK APPRECIATION RIGHTS

 

The Committee from time to time may grant stock appreciation rights (“Stock
Appreciation Rights”) to any Participant in the Plan. A Stock Appreciation Right
shall be evidenced by a stock appreciation right agreement between the Company
and the Participant, which shall contain such terms and conditions consistent
with the Plan as the Committee from time to time shall deem appropriate.

 

A Stock Appreciation Right may be satisfied by the Company in cash or in shares
of common stock of the Company, as determined by the Committee. The agreement
may limit the maximum amount of appreciation taken into account under a Stock
Appreciation Right.

 

A Stock Appreciation Right may be granted in conjunction with an Incentive Stock
Option, a Nonqualified Stock Option, Restricted Shares or any other award
hereunder. At the discretion of the Committee, a Stock Appreciation Right may be
exercisable only to the extent that a related award is exercisable and only upon
surrender of a related award. In the event of the exercise of a Stock
Appreciation Right the exercise of which is conditioned upon surrender of a
related award, the number of shares that may be issued under this Plan shall be
reduced by the number of shares covered by the award or portion thereof
surrendered.

 

The Committee may provide any other terms or conditions with regard to Stock
Appreciation Rights that it deems appropriate. Stock Appreciation Rights and
agreements related thereto need not be identical.

 

121

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

ARTICLE IX

 

OTHER AWARDS

 

The Committee may grant any other cash, stock or stock-related awards to a
Participant under this Plan that the Committee deems appropriate, including, but
not limited to, the bargain purchase of Company Stock and stock bonuses. Any
such Benefits and any related agreements shall contain such terms and conditions
as the Committee deems appropriate. Such awards and agreements need not be
identical. With respect to any Benefit under which shares of Company Stock are
or may in the future be issued (other than shares issued from the Company’s
treasury) for consideration other than prior services, the amount of such
consideration shall either (i) be equal to the amount (such as the par value of
such shares) required to be received by the Company in order to comply with
applicable state law or (ii) be equal to or greater than 50% of the fair market
value of such shares on the date of grant.

 

ARTICLE X

 

ADMINISTRATION

 

The Plan shall be administered by the Committee. A majority vote of the
Committee at which a quorum is present, or acts reduced to or approved in
writing by a majority of the members of the Committee, shall be the valid acts
of the Committee for the purposes of this Plan.

 

The Committee shall have plenary authority in its discretion, but subject to the
express provisions of the Plan, to determine the terms of all Benefits granted
under the Plan including, without limitation, the purchase price, if any, the
Employees to whom, and the time or times at which Benefits shall be granted,
when an option can be exercised, or Restricted Shares, Stock Appreciation Rights
and other Benefits become forfeitable, and whether in whole or in installments,
and the number of shares covered by a Benefit; and to interpret the Plan and to
make all other determinations deemed advisable for the administration of the
Plan. All determinations of the Committee shall be made by not less than a
majority of its members. The Committee may designate Employees of the Company to
assist the Committee in the administration of the Plan and may grant authority
to such persons to execute option agreements or other documents on behalf of the
Committee.

 

Payment in full for the number of shares purchased under any Benefit, including
an option, shall be made to the Company at the time of such exercise. The
Committee, in its discretion, may provide that any Benefit by its terms may
permit a Participant to elect, subject to Committee approval, any of the
following alternative settlement methods: (i) cash equal to the excess of the
value of one share over the option or purchase price times the number of shares
as to which the award is exercised; (ii) the number of full shares having an
aggregate value not greater than the cash amount calculated under alternative
(i); (iii) any combination of cash and stock having an aggregate value not
greater than the cash amount calculated under alternative (i). For purposes of
determining an alternative settlement, the value per share shall be determined
under the same method as used to determine the option price in the case of stock
options.

 

Payment for such shares shall be made in cash, or with the consent of the
Committee, in shares of the Company’s common stock, or a combination thereof.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any benefit granted under it shall be final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any benefit granted under it.

 

122

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

ARTICLE XI

 

ADJUSTMENT UPON CHANGES OF STOCK

 

If any change is made on the shares of common stock of the Company by reason of
any merger, consolidation, reorganization, recapitalization, stock dividend,
split up, combination of shares, exchange of shares, change in corporate
structure, or otherwise, appropriate adjustments shall be made by the Committee
to the kind and maximum number of shares subject to the Plan and the kind and
number of shares and price per share of stock subject to each outstanding
Benefit. No fractional shares of stock shall be issued under the Plan on account
of any such adjustment, and rights to shares always shall be limited after such
an adjustment to the lower full share.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                           CONTINUATION OF EMPLOYMENT. Neither this Plan nor
any Benefit granted hereunder shall confer upon any Employee any right to
continue in the employment of the Company or limit in any respect the right of
the Company to terminate his employment at any time.

 

12.2                           ADMINISTRATION. The Committee may make such rules
and regulations and establish such procedures as it deems appropriate for the
administration of the Plan. In the event of a disagreement as to the
interpretation of the Plan or any amendment hereto or any rule, regulation or
procedure thereunder or as to any right or obligation arising from or related to
the Plan, the decision of the Committee shall be final and binding.

 

12.3                           WITHHOLDING. The Company shall have the right to
withhold with respect to any payments made to Participants under the Plan any
taxes required by law to be withheld because of such payments. With respect to
any such withholding:

 

(a)           Each Participant shall take whatever action that the Committee
deems appropriate to comply with the law regarding withholding of federal, state
and local taxes.

 

(b)           When a Participant is obligated to pay to the Company an amount
required to be withheld under applicable income tax laws in connection with a
Benefit, the Committee may, in its discretion and subject to such rules as it
may adopt, permit the Participant to satisfy this obligation, in whole or in
part, either (i) by having the Company withhold from the shares to be issued
upon the exercise of an option or a stock appreciation right or upon the receipt
of a Benefit, shares having a fair market value that would satisfy the
withholding amount due or (ii) by delivering to the Company already-owned shares
to satisfy the withholding amount.

 

12.4                           EFFECTIVE DATE. This Plan is effective on July
12, 1990 (“Effective Date”). Benefits hereunder may be granted at any time
subject to the limitations contained within the Plan. No Company Stock may be
issued unless the Plan is approved by a vote of the holders of a majority of the
outstanding shares of the Company’s common stock at a meeting of the
stockholders of the Company held within twelve months following the Effective
Date.

 

ARTICLE XIII

 

AMENDMENT, TERMINATION AND CHANGE IN CONTROL

 

123

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

13.1                           AMENDMENT. The Board may amend the Plan from time
to time as it deems desirable and shall make any amendments which may be
required so that options intended to be Incentive Stock Options shall at all
times continue to be Incentive Stock Options for the purposes of the Code;
PROVIDED, HOWEVER, the Plan may not be amended to change the number of shares
subject to the Plan or decrease the price at which options may be granted.

 

13.2                           TERMINATION OF PLAN. The Board may in its
discretion Terminate the Plan at any time, but no such termination shall deprive
Participants of their rights under outstanding Benefits. Notwithstanding the
preceding sentence, no Incentive Stock Options may be granted pursuant to the
Plan later than ten years after the date the Plan is adopted or the date the
Plan is approved by the shareholders of the Company, whichever is earlier.

 

13.3                           CHANGE OF CONTROL. On the date of a Change of
Control (as herein defined), all outstanding options and stock appreciation
rights shall become immediately exercisable and all restrictions with respect to
Restricted Stock shall lapse. Following such a Change of Control, the Committee
shall grant the request of any Employee to pay for shares purchased under any
Benefit by using an alternative settlement method described in the third
paragraph of Article X. Change of Control shall mean:

 

(a)           The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”), (excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

 

(b)           Individuals who, as of the date hereof, constitute the Board (as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for the election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

(c)           Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated Company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

 

124

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

FIRST AMENDMENT TO THE CONAGRA 1990 STOCK PLAN

 

The ConAgra 1990 Stock Plan (the “Plan”), was approved by ConAgra stockholders
on September 27, 1990. The Plan is hereby amended by deleting in its entirety
the last sentence of Article V. The deleted sentence currently reads as follows:

 

In addition, any shares which are used for the full or partial payment of the
purchase price (or applicable withholding taxes) for shares with respect to
which an option is exercised may again be used for an award under the Plan.

 

125

--------------------------------------------------------------------------------


 

EXHIBIT 10.6

 

SECOND AMENDMENT

 

TO THE

 

CONAGRA 1990 STOCK PLAN

 

Effective January 1, 1993, The ConAgra 1990 Stock Plan (“Plan”) is amended, as
follows:

 

ARTICLE I

 

Section 2.14 of the Plan is amended to read, as follows:

 

“2.14 “Subsidiary” means any corporation which is a “subsidiary corporation” as
defined in Section 425 of the Code and any corporation, partnership, joint
venture or other entity which is, directly or indirectly, at least 25% owned by
the Company.”

 

ARTICLE II

 

Article VI of the Plan is amended by the addition thereto of the following
paragraph:

 

“Notwithstanding any other provisions of the Plan, an Incentive Stock Option may
only be granted to Employees who are employed by the Company or by a Subsidiary
which is a “subsidiary corporation” as defined in Section 425 of the Code.”

 

126

--------------------------------------------------------------------------------